Caton, C. J. The second instruction given for the plaintiff below was wrong. We have repeatedly decided that where work is done under a special contract^ the price of the work must be governed by the stipulations of the contract, although the party may be justified in abandoning the contract, and bringing his action for the quantum meruit of the work. If under the circumstances, the plaintiff has suffered damages by the breach of the contract, over and above the .price of the work fixed by it, he must recover for su'ch breach, but that cannot influence the price he shall recover for the work he has done. The judgment is reversed, and the cause remanded. Judgment reversed.